Citation Nr: 1744836	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  15-14 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral inguinal hernias.

2.  Entitlement to service connection for bladder cancer.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to a rating in excess of 10 percent for psuedofolliculitis barbae (PFB).


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty in the Air Force from August 1978 to November 1979.

This appeal to the Board of Veterans' Appeals (Board) is from May 2013, December 2014, and November 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's May 2015 substantive appeal shows he requested a videoconference hearing; however, he withdrew this request in March 2017.

The Board notes that while additional treatment records have been associated with the claims file since the Veteran's bladder cancer claim was last adjudicated in November 2016, these records only note the diagnosis.  Since there was already evidence of the claimed disability when the AOJ previously considered the claim, it is not prejudicial to the Veteran for the Board to adjudicate the claim without first allowing the AOJ to consider the additional evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a low back disability and inguinal hernias, and a higher rating for PFB are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no evidence of bladder cancer in service or for many years after service, and there is no competent evidence that suggest a link between his bladder cancer and service.

CONCLUSION OF LAW

The criteria are not met to establish service connection for bladder cancer.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

The duty to notify was met.  See VCAA/DTA Letter received June 2011 and VA 21-526EZ received January 2014.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the Veteran . . . ." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist was also met.  Service treatment and personnel records were obtained for the record.  Identified VA and private treatment records were sought and associated with the claims file.  The Veteran was not afforded a VA examination since one was not needed.  

When determining whether a VA examination and medical opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (holding that medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service).  This, however, does not mean that VA is obligated to provide an examination for a medical nexus opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  Where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, an examination is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Here, there is no evidence of an in-service event or competent evidence that suggests an association between the Veteran's bladder cancer and service. 

There is no indication of additional available existing evidence that is necessary for a fair adjudication of the claims being decided herein.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Legal Criteria and Analysis

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131 (West 2014).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).
Certain chronic diseases, such as bladder cancer, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 38 C.F.R. §§ 3.307, 3.309.

Bladder cancer is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence. In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

The Veteran contends that his bladder cancer is related to service.

There is no dispute that the Veteran has a diagnosis of bladder cancer.  April 2006 correspondence shows that a March 2006 biopsy revealed bladder cancer.  See Medical Treatment Record - Non-Government Facility received August 2011.  More recent records continue to show a diagnosis of bladder cancer.  See Medical Treatment Record - Non-Government Facility received October 2014.

Where the evidence is deficient is in showing an event, injury, or disease in service related to bladder cancer, and nexus evidence linking the current disability to service.  The Veteran's service treatment records contain no complaints, findings, or diagnosis associated with bladder cancer.  A January 1979 record specifically notes he had no genitourinary (GU) symptomatology.  See STR - Medical and Medical Treatment Record - Non-Government Facility received July 1995.  Although the Veteran has a current diagnosis of bladder cancer, there is no probative evidence that indicates it is related to service.

There is no evidence of bladder cancer within the first year following separation from service, so service connection on a presumptive basis as a chronic disease is not available.  See 38 C.F.R. § 3.309.  Furthermore, service connection also may not be granted based on continuity of symptomatology as there is no evidence of the claimed disability in service or continuity of symptomatology since service.  See Walker, supra.

The first evidence of the claimed disability was more than 25 years after the Veteran separated from service, which is evidence that weighs against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service).  

The Board considered the Veteran's contention that his bladder cancer is related to service, to include his allegations that he was exposed to ionizing radiation therein.  However, service records show his military occupational specialty (MOS) was that of a telephone equipment installation and repair specialist, which is not known to be associated with ionizing radiation risk activities.  The Veteran has also not provided any specific information about his alleged exposure to ionizing radiation and his service records are silent for any evidence that he participated in or was stationed in any area that would have put him at risk for ionizing radiation activity.  Therefore, it is not shown that the Veteran was exposed to ionizing radiation in service.  As to whether the Veteran's bladder cancer is otherwise related to his service, the etiology of the claimed disability is too complex to be competently addressed by a lay person.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In the absence of other evidence in support of the Veteran's assertion, a nexus linking the disability to service is not shown.

In light of the evidence, the Board finds that the Veteran's bladder cancer is not related to his service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for bladder cancer.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bladder cancer is denied.


REMAND

The remaining issues on appeal must be remanded for additional development and to ensure due process requirements are met.  

In January 2017, the Veteran submitted an authorization for that would allow VA to obtain treatment records for PFB from Dr. D. S.  See VA 21-4142 received January 2017.  In April 2017, the Veteran identified recent treatment he was received for his inguinal hernia from Peconic Bay Primary Medical Care and Dr. S. O.  See Correspondence and Medical Treatment Record - Non-Government Facility received April 2017.  These records must be sought as they may contain evidence pertinent to his claims.

The Board also notes that the issue of entitlement to service connection for a low back disability was most recently readjudicated in November 2016.  Even though the RO afforded the Veteran a VA examination and obtained an opinion in February 2017, they did not readjudicate the matter to consider this new evidence.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to submit signed authorization forms that would allow VA to obtain private treatment records from Dr. S. O and Peconic Bay Primary Medical Care.  After receiving these releases and using the existing authorization for Dr. D. S, obtain copies of the private treatment records and associate them with the Veteran's file.

2.  After completion of the above development and any other actions deemed necessary, readjudicate all of the remaining claims that includes consideration of all evidence not previously considered by the AOJ.  If any decision remains less than a full grant of the benefit sought, the Veteran must be furnished with a supplemental statement of the case (SSOC), and given an opportunity to submit additional evidence and/or argument in response, before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


